Citation Nr: 1618815	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in an August 1995 administrative decision which concluded that the character of the Veteran's discharge in May 1992 constitutes a bar to Department of Veterans Affairs (VA) benefits. 

2. Whether the character of the Veteran's discharge in May 1992 constitutes a bar to VA benefits for the Veteran's period of active duty service from September 1986 to September 1989.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1976, from April 1978 to April 1980, from November 1980 to November 1983, and from September 1986 to May 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during a hearing concerning his CUE claim in February 2016 before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is contained in the electronic claims file.  

He has two separate claims regarding whether new and material evidence has been submitted to reopen claims of entitlement to service connection for hypertension and hypothyroidism that are also on appeal.  However, he had a hearing regarding these claims with a separate VLJ; therefore they will not be addressed below.    

Due to the complex and unique nature of the Veteran's claims, the Board has characterized these issues as listed above in order to proceed in a manner most advantageous to the Veteran.  There are two periods of service that are central to the issues on appeal: one from September 7, 1986 to September 4, 1989 and one from September 5, 1989 to May 9, 1992.  While a DD-214 for the earlier period of service does not apparently exist, there is "Certification of Military Service" issued by the National Archives and Records Administration which indicates the Veteran served in the Army Reserve from September 7, 1986 to September 4, 1989 and received an honorable discharge.  It further notes "For Immediate Re-Enlistment."  There are also multiple service personnel records that indicate that the Veteran was in the active guard reserve at this time, much like he was from September 1989 to May 1992.  This includes orders from August 1986 that indicate the Veteran was on active duty starting in September 1986 for a period of three years, as well orders from March 1990 that state: "You are released from active duty and discharged for the purpose of immediate reenlistment in the US Army Reserve."  The effective date of this order is September 5, 1989.  There is a DD-214 pertaining to the period of service from September 1989 to May 1992; it indicates the Veteran was discharged under other than honorable conditions.  

To briefly summarize the pertinent facts in this complicated matter, the Veteran received a discharge under other than honorable conditions in May 1992.  In an August 1995 administrative decision, the RO concluded the Veteran's period of service from September 1989 to May 1992 ended in an under other than honorable discharge, his actions leading to the discharge were "willful and persistent misconduct," and as a result, he was precluded payment of VA benefits for this period of service.  He did not appeal this decision and it became final.  Multiple rating decisions followed, including in March 2000, June 2000, October 2000, October 2002, October 2004, January 2005, and May 2006 covering a wide range of issues.  

It appears the Veteran first alleged the existence of CUE regarding the character of his discharge determination in multiple lengthy statements submitted in 2005 and 2006.  Then, in September 2008, the Department of Defense issued a DD-215 that corrected his final DD-214 for the period of service ending in May 1992.  The DD-215 stated that the Veteran's discharge under other than honorable conditions included the entire period from September 1986 to 1992.  It also noted that the Veteran was discharged for immediate reenlistment in September 1989.  

The RO then issued another administrative decision in May 2011.  It listed the issue as "Amendment to previous Administrative Decision."  It ultimately decided that the entire period of service from September 1986 to May 1992 is a bar to VA benefits.  

In the year that followed, the Veteran submitted multiple statements disagreeing with this decision, including shortly after its issuance in May 2011.  The Veteran repeatedly stated his belief that the period of service from September 1986 to May 1992 was in fact two separate and distinct periods of service.  One (from September 1986 to September 1989) that he received an honorable discharge for and one (from September 1989 to May 1992) that was covered by the other than honorable conditions discharge that he had already began contesting on the basis of CUE.  

This is relevant to the Veteran mainly because of his above mentioned separate claims concerning hypertension and hypothyroidism that are also on appeal.  The Veteran believes they incepted during the September 1986 to September 1989 period of service.  If this is ultimately considered a separate and distinct period from which he was honorably discharged, it would follow that he could then establish service connection for these conditions.  

The Board first addressed the issue of CUE in a June 2012 remand of the Veteran's hypertension and hypothyroidism claims.  It directed the RO to "[a]djudicate the issue of whether there was CUE in a May 1995 administrative decision as well as rating decisions reportedly dated in May 1995, March 2000, June 2000, October 2000, October 2002, October 2004, January 2005, May 2006, March 2007, August 2007, October 2007, January 2008, April 2009, October 2009 and June 2011."  A rating decision was issued in August 2013 which did not find CUE and a Statement of the Case (SOC) was issued in July 2014, which the Veteran timely appealed.  The SOC characterized the issue as: was there CUE in determining whether the period of service from September 7, 1986 to May 9, 1992 was honorable for VA purposes.

The Board last remanded this claim in January 2016 so that the Veteran could be scheduled a hearing for the CUE claim.  

The Board now concludes that there are two separate issues to adjudicate.  First, it must decide whether there was CUE in the original August 1995 RO administrative decision which concluded his May 1992 discharge was a bar to VA benefits.  Second, it must decide whether the character of the Veteran's discharge in May 1992 constitutes a bar to VA benefits for the Veteran's period of active duty service from September 1986 to September 1989.  While both the Board and the RO have lumped both of these issues under one CUE claim in the past, the fact remains that the Veteran submitted multiple statements of disagreement in the year following the May 2011 RO administrative decision which concluded the entire period from 1986 to 1992 was a bar to VA benefits.  Thus, he properly initiated an appeal to that decision.  To now force him to prove the existence of CUE with regards to the conclusion in this administrative decision would erroneously place a heightened burden on him.  Instead, an SOC should be issued regarding this issue so that the appeal can properly proceed.

Therefore, the issue of whether the character of the Veteran's discharge in May 1992 constitutes a bar to VA benefits for the Veteran's period of active duty service from September 1986 to September 1989 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not pled CUE with the specificity required by law in regard to the August 1995 administrative decision that determined his May 1992 discharge was a bar to VA benefits.  


CONCLUSION OF LAW

The criteria for revision of an August 1995 rating decision based on CUE are not met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. CUE

The Veteran alleges that CUE exists in an August 1995 RO administrative decision that determined a May 1992 discharge under other than honorable conditions barred him from VA benefits.  He has made numerous lengthy and vague arguments over the years concerning this discharge, including that he was insane at the time of his various infractions and thus could not comprehend the consequences of his actions.  He points specifically to a May 1991 in-service mental status evaluation which ultimately concluded that a DSM-III diagnosis could not be provided at that time and further evaluation was needed.  Furthermore, he has alleged that did not understand the impact of under than honorable conditions discharge at the time and that the RO erred in finding that his actions were willful and persistent misconduct.  

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

The Court of Appeals for Veterans Claims has offered a three-pronged test to determine whether clear and unmistakable error was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

To the extent that the Veteran argues that he was insane at the time of his various in-service infractions and the RO should have considered this in its August 1995 administrative decision, the Board disagrees.  At the time of that decision, there was no evidence, medical or otherwise, that suggested the Veteran was insane during his final period of active duty service.  While he has cited the May 1991 mental status evaluation performed in conjunction with his discharge proceedings which ultimately could not render a DSM-III diagnosis and recommended further evaluation, and also pointed out that this further evaluation was never performed, it is unclear how failure of the military to conduct additional tests amounts to CUE in the August 1995 administrative decision.  VA is a separate entity from branches of the military.  This argument is not valid for VA purposes, as the Veteran is not contending the RO misapplied facts.  

To the extent the Veteran argues that the RO erred in its determination that his conduct that resulted in his under conditions other than honorable discharge was "willful and persistent misconduct," he fails to specifically cite why this is the case.  The Veteran's service personnel files indicate that he was charged with multiple violations of the Uniform Code of Military Justice (UCMJ) pertaining to the wrongful disposition of military property, forgery, and larceny.  The records indicate that the total value of the various items of military equipment he unlawfully stole and then sold was $14,589.00.  Furthermore, the personnel records indicate the Veteran voluntarily requested a discharge for the good of the service as a result of the charges brought against him in April 1992.  Section Four of this request, which the Veteran signed, indicates his understanding that if the discharge request was accepted, he may receive a discharge under conditions other than honorable, which would then deprive him of many, if not all, benefits provided by VA.  

At the time of the August 1995 rating decision, "willful misconduct" was defined in the following manner pursuant to 38 C.F.R. § 3.1 (1994):

(n) "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action (malum in se or malum prohibitum).  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.

(n)(1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 

(n)(2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.

(n)(3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.

Furthermore, 38 C.F.R. § 3.12(d)(4) (1994) stated that a discharge or release because of 

willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.

The Veteran has not alleged with any specificity how VA misapplied the law in its August 1995 administrative decision.  He has not indicated how the RO was in error when it determined his actions constituted "willful and persistent misconduct" beyond stating his belief that his actions served the greater good of the military because he was ultimately able to sell and/or trade the stolen goods, which then in-turn allowed him to procure other equipment his unit needed.  As this belief is just a disagreement over the facts concerning his discharge board proceedings and not a specific pleading as to how the RO misapplied the law, it is insufficient to establish CUE.  

In conclusion, the Board finds that the Veteran has not made any specific allegation that either the correct facts were not before the RO at the time of the August 1995 administrative decision, or that the law in existence at that time was misapplied.  Rather, it appears that he simply disagrees with how the facts of the case, including those involving his military discharge proceeding, were weighed or evaluated.  The Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  As the Veteran has not satisfied the first prong of the applicable test for determining whether CUE is present, his claim cannot succeed.  

Accordingly, the motion for revision is dismissed without prejudice.  



II. The Duties to Notify and Assist

With respect to the Veteran's motion for revision of the August 1995 rating decision on the basis of CUE, the Board observes that the law pertaining to VA duties to notify and assist under the VCAA does not apply.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed").  


ORDER

The Veteran's motion for revision of an August 1995 administrative decision based on CUE is dismissed without prejudice.


REMAND

As discussed in the Introduction above, the Board concludes that the Veteran properly initiated an appeal concerning the May 2011 administrative decision which ultimately determined the Veteran's May 1992 discharge was a bar for VA benefits for the entire period of service from September 7, 1986 to May 2, 1992.  Specifically, he submitted a statement in May 2011 which disagreed with the conclusion that his service from September 1986 to September 1989 was covered by his discharge under other than honorable conditions.  This can be construed as a timely NOD under 38 U.S.C.A. § 7105.  Appellate review was properly initiated and the RO was then obligated to furnish the Veteran a Statement of the Case (SOC), which must be accomplished on remand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) addressing the issue of whether the character of the Veteran's discharge in May 1992 constitutes a bar to VA benefits for the Veteran's period of active duty service from September 1986 to September 1989.  The RO should return these issues to the Board only if the Veteran timely files a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


